Per Curiam.
The plaintiff husband appeals from a judgment dismissing his action for divorce. There is really nothing for us to review.
Confronted with a situation where, as here, the only witnesses as to the grounds for divorce are the parties, the trial court may believe one and disbelieve the other. If undecided whom to believe, it may find that the grounds for divorce have not been established by the preponderance ■of the evidence. Paulson v. Paulson (1950), 37 Wn. (2d) 555, 225 P. (2d) 206; Braun v. Braun (1948), 31 Wn. (2d) 468, 197 P. (2d) 442.
Where, as here, the trial court specifically finds that the plaintiff has not sustained the burden of proof as to *209the grounds for divorce, it is not the province of this court to tell it whom and what it should have believed.
The judgment is affirmed.